PER CURIAM.
Based on statutory changes made by the legislature in 1991, the Florida Sentencing Guidelines Commission petitions the Court to amend Florida Rule of Criminal Procedure 3.701(c) and the forms contained in rule 3.988 as set out in the appendix attached to this opinion. The proposed amendments are hereby adopted, effective immediately upon the filing of this opinion.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.
APPENDIX
[Additions underlined; deletions struck through]
RULE 3.701 SENTENCING GUIDELINES
[[Image here]]
c. Offense Categories. Offenses have been grouped into offense categories encompassing the following statutes:
Category 1: Murder, manslaughter: Chapter 782 (except subsection 782.-04(l)(a)), and subsection 316.193(3)(c)3, and section 327.351(2)
Category 2: Sexual offenses: Chapters 794 and 800, section 826.04, and section 491.0112
Category 3: Robbery: Section 812.13 Category 4: Violent personal crimes: Chapters 784 and 836 and section 843.01 and subsection 381.411(4)
Category 5: Burglary: Chapter 810, section 817.025, and subsection 806.13(3)
Category 6: Thefts, forgery, fraud: Sections 192,037 and 206.56, Cchapters 322 and 409, section 370.142, section 415.111, chapter 443, section 493.3175, sections 494.0018, 496.413 and 496,417, and chapters 509, subsections 585.145(3) and 585.85(2), section 687.146, and chapters 812 (except section 812.13), 815, 817, 831, and 832
Category 7: Drugs: Chapter 893
Category 8: Weapons: Chapter 790 and section 944.40
Category 9: All other felony offenses
[[Image here]]
*272[[Image here]]
*273[[Image here]]
*274[[Image here]]
*275[[Image here]]
*276[[Image here]]
*277[[Image here]]
*278[[Image here]]
*279[[Image here]]
*280[[Image here]]
*281[[Image here]]